DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on December 31, 2021 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.  
The Applicants’ sole argument is that the references can’t be combined because Somani discloses a DC/DC converter, while Asplund’s is a DC/AC or AC/DC converter.  This is not persuasive, because Somani’s converter is actually DC-AC-DC.  Somani discloses its DC/DC converter includes the intermediate conversion to AC power.  
Support for this can be found in that each of the Somani stages are referred to a half-bridge and are structured in the same manner as a class D amplifier.  Furthermore, the intermediate circuit is disclosed to be “inductors or an isolation transformer” (par 20).  Only AC power can pass through a transformer.  There is no structural difference in the 
Additional support can be found in the references previously cited in the PTO-892 form (12/22/20), including:
Ishibashi (US 2019/0229632); figure 1 and par 2.
Sun (US 2018/0351368); fig 4 and par 12.
Ichikawa (US 2016/0072312); fig 1 and 17; par 41.
Thomas (US 2014/0003095); fig 1, par 9 and 27.
Claim Objections
Claim 1 is objected to because it introduces the four bridges circuits and the inductive circuit (original claim 1) and then separately defines them (incorporated claim 7).  The claim should be rewritten to give each limitation one paragraph.  For example, claim 1 (line 3) recites “a first bridge circuit, coupled to the first positive terminal”.  Immediately after this should be placed the limitations from claim 7 directed to the two capacitors and the two switching transistors.  The same amendment should be carried out for the other bridge circuits and for the inductive circuit.  
Claim 1 is also objected to because the connections of the second (fourth, sixth and eighth) switching transistor is incorrect.  Figure 22 shows that the second transistor is placed in parallel across the second capacitor.  Claim 1, however, recites that the second terminal of the second transistor is coupled to the “second terminal of the first capacitor”.  This is incorrect, as the first terminal of the second transistor is already connected to this node (via its connection to the first terminal of the second capacitor).  The same issue exists with the other evenly numbered switching transistors. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Somani (US 2018/0331625) in view of Asplund (US 2010/0309698).
With respect to claim 1, Somani discloses a voltage converting device (fig 1; par 45-56), comprising: 
a first power supply (130), having a first positive terminal and a first negative terminal; 
a first bridge circuit (112), coupled to the first positive terminal; 
a second bridge circuit (114), coupled between the first bridge circuit and the first negative terminal; 
a second power supply (140), having a second positive terminal and a second negative terminal; 
a third bridge circuit (122), coupled to the second positive terminal; 
a fourth bridge circuit (124), coupled between the third bridge circuit and the second negative terminal; and 
an inductive circuit (L1, L2), coupled between the four bridge circuits;

a second connecting circuit (see horizontal conductors at the top and bottom of 120), coupling to the second positive terminal, the second negative terminal and the third/fourth bridge circuits; 
wherein the first bridge circuit comprises:
a first capacitor (C1), having a first terminal coupled to the first positive terminal;	
a first switching transistor (Q1), having a first terminal coupled to the first terminal of the first capacitor, 
a second capacitor (see par 53) having a first terminal coupled to the second terminal of the first capacitor; and 
a second switching transistor (Q2);
wherein the second bridge circuit comprises:
a third capacitor (C2), having a first terminal coupled to the first capacitor;	
a third switching transistor (Q3), having a first terminal coupled to the first terminal of the third capacitor, 
a fourth capacitor (par 53) having a first terminal coupled to the second terminal of the third capacitor; and 
a fourth switching transistor (Q4);
wherein the third bridge circuit comprises:

a fifth switching transistor (Q5), having a first terminal coupled to the first terminal of the fifth capacitor, 
a sixth capacitor (par 53) having a first terminal coupled to the second terminal of the fifth capacitor; and 
a sixth switching transistor (Q6);
wherein the fourth bridge circuit comprises:
a seventh capacitor (C4), having a first terminal coupled to the third capacitor;	
a seventh switching transistor (Q7), having a first terminal coupled to the first terminal of the seventh capacitor,
an eighth capacitor (par 53) having a first terminal coupled to the second terminal of the seventh capacitor; and 
an eighth switching transistor (Q8).
	Somani discloses a DC-AC-DC converter with the claimed four bridge circuits that are interconnected through an inductive circuit.  Somani discloses that each of the four bridge circuits comprises two capacitors, as par 53 discloses that each capacitor shown in the figure may be a series connection of additional capacitors.  Somani, however, does not expressly disclose that the two series-connected capacitors have a mid-point that is coupled to the mid-point between the two transistors of each bridge circuit.  Somani also does not expressly disclose the inductor circuit is a single inductor between the second terminals of the second and sixth switching transistors.

a positive terminal (+Udc);
a negative terminal (-Udc);
a first bridge circuit (top half of fig 7);
a second bridge circuit (bottom half of fig 7);
a connecting circuit (see fig 7) coupled to the positive terminal, negative terminal and the two bridge circuits;
wherein the first bridge circuit comprises:
a first capacitor (topmost 37), having a first terminal coupled to the positive terminal;	
a first switching element (topmost 31), having a first terminal coupled to the first terminal of the first capacitor, and a second terminal coupled to a second terminal of the first capacitor; 
a second capacitor (second 37 from the top), having a first terminal coupled to the second terminal of the first capacitor; and
a second switching element (second 31 from the top), having a first terminal coupled to the first terminal of the second capacitor, and a second terminal coupled to a second terminal of the second capacitor. 
wherein the second bridge circuit comprises:
a third capacitor (third 37 from the top), having a first terminal coupled to the second terminal of the second capacitor;	

a fourth capacitor (bottom 37), having a first terminal coupled to the second terminal of the third capacitor; and
a fourth switching element (bottom 31), having a first terminal coupled to the first terminal of the fourth capacitor, and a second terminal coupled to a second terminal of the fourth capacitor;
wherein an inductive circuit comprises an inductor (38), having a first terminal coupled to the second terminal of the second switching transistor (see fig 7).
When combined, Asplund’s figure 7 would be duplicated for both halves of the Somani DC-DC converter (the DC-AC inverter on the left and mirrored for the AC-DC converter on the right).  Further, when combined, the Asplund switching elements would be “transistors” as already disclosed by Somani.  And, when combined, the second terminal of the Asplund inductor would be coupled to the second terminal of the sixth switching transistor (i.e. from the middle of the converter on the left to the middle of the converter on the right). 
Somani and Asplund are analogous because they are from the same field of endeavor, namely inverters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Somani series connected capacitors to have their midpoints coupled to the midpoints of the transistors.  The motivation for doing so would have been the application of a known technique to a 
With respect to claim 2, Somani discloses the first power supply is a power battery pack (see fig 1; par 45) and the second power supply is a photovoltaic system (see fig 1; par 45).  
With respect to claim 5, Somani discloses the second terminal of the second switching transistor (Q2) is coupled to the second terminal of the sixth switching transistor (Q6).  This connection is labeled as “150” in figure 1.  
With respect to claim 6, Somani discloses: a first connecting circuit (left side of fig 1; between 130 and C1-2), coupled to the first positive terminal, the first negative terminal, the first bridge circuit, and the second bridge circuit; and 81a second connecting circuit (right side of fig 1; between C3-4 and PV_array), coupled to the second positive terminal, the second negative terminal, the third bridge circuit, and the fourth bridge circuit.  
With respect to claim 8, Somani disclose the eight capacitors, but does not expressly disclose their capacitance values.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the first/second capacitance values to be equal and the third/fourth capacitance values to be equal.  The motivation for doing so would have been the selection of an optimum value of a result effective variable.  Id
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Somani in view of Asplund and Mazumder (US 7,372,709). 
The combination discloses the two connecting circuits, but does not expressly disclose that they contain capacitors and diodes, as claimed.  Mazumder discloses a voltage converting device (fig 9, left side) that comprises a first power supply (Vin) having a first positive terminal (top) and a first negative terminal (bottom); a first bridge circuit (S1, S2) coupled to the first positive terminal; and a second bridge circuit (S3, S4) coupled between the first bridge circuit and the first negative terminal.  
In the analysis below, it is noted that Mazumder does not disclose a “first capacitor”, a “second capacitor”, or a “third capacitor”.  These limitations are taught by the combination of Somani and Asplund (see art rejection of claim 7).  The original language of claim 9 is maintained in the art rejection.  Each time these first-third capacitors are named, the applicants should note that the proper connection would exist when Mazumder is combined with Somani/Asplund. 
Mazumder further discloses that the voltage converting devices comprises a connecting circuit (components between Vin and S1-4), comprising: a ninth capacitor (C1), having a first terminal coupled to the first positive terminal; a tenth capacitor (C2), having a first terminal coupled to a second terminal of the ninth capacitor, and a second terminal coupled to the first negative terminal; an eleventh capacitor (Cfly), having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to the second terminal of the third capacitor; a first diode (Df1), having an anode coupled to the second terminal of the ninth capacitor, and a cathode coupled to the first terminal of the eleventh capacitor; and a second diode (Df2), having an anode 
Mazumder discloses that the left side of a DC-AC-DC converter includes a connecting circuit with three capacitors and two diodes that matches what the applicants shown in figure 22.  When combined with Somani and Asplund, the Mazumder diodes and eleventh capacitor would connect to the first, second and third capacitors in the manner claimed.
Somani discloses that both sides of the AC leg are symmetric.  Thus, the skilled artisan would have been motivated to apply the teachings of Mazumder to the Somani second connecting circuit.  The duplicated Mazumder components, that are applied to the right side of Somani, are labeled with a prime (‘).  Thus, the combination teaches the second connecting circuit comprises: a twelfth capacitor (C1’), having a first terminal coupled to the second positive terminal;  84a thirteenth capacitor (C2’), having a first terminal coupled to a second terminal of the twelfth capacitor, and a second terminal coupled to the second negative terminal; a fourteenth capacitor (Cfly’), having a first terminal coupled to the second terminal of the fifth capacitor and a second terminal coupled to the seventh capacitor; a third diode (Df1’), having an anode coupled to the second terminal of the twelfth capacitor, and a cathode coupled to the first terminal of the fourteenth capacitor; and a fourth diode (Df2’), having an anode coupled to the second terminal of the fourteenth capacitor, and a cathode coupled to the second terminal of the twelfth capacitor.  
The combination and Mazumder are analogous because they are from the same field of endeavor, namely inverters (or DC-AC-DC converters).  At the time of the 
The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).   The skilled artisan would have been aware of Mazumder’s connecting circuits and the benefits/drawbacks of using it and would have considered such a modification for the combination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADI AMRANY/Primary Examiner, Art Unit 2836